Citation Nr: 1330973	
Decision Date: 09/26/13    Archive Date: 09/30/13

DOCKET NO.  09-41 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for service-connected residuals of right leg mid-shaft tibia/fibula fracture.  

2.  Entitlement to a temporary total rating (TTR) due to right lower leg bone biopsy, for convalescent purposes, under the provisions of § 4.30.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel



INTRODUCTION

The Veteran served on active duty from July 1973 to July 1975.  

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2009 rating decision in which the RO, inter alia, continued a 10 percent rating for service-connected residuals of  right leg mid-shaft tibia/fibula fracture, as well as denied entitlement to a TTR due to right lower leg bone biopsy, for convalescent purposes, pursuant to 38 C.F.R. §4. 30.  In July 2009, the Veteran filed a notice of disagreement (NOD) as to the aforementioned claims.  A statement of the case (SOC) was issued in October 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that same month in October 2009.  The appeal has been certified to the Board for adjudication. 

For reasons discussed below, the matters on appeal are being remanded to the RO. VA will notify the Veteran when further action, on his part, is required on his part. 


REMAND

The Veteran is seeking a disability rating higher than 10 percent for his service-connected right leg mid-shaft tibia/fibula fracture.  He is also seeking to establish a temporary total rating for a bone biopsy conducted on his right lower leg on November 19, 2008.  

With respect to the increased rating claim, review of the record reveals the Veteran was afforded several VA examinations in March 2009 to evaluate the severity of his service-connected right leg mid-shaft tibia/fibula fracture.  At that time, the Veteran reported having flare-ups, there was evidence of ankylosis, and there were subjective neurologic changes associated with the right leg scar.  The Veteran's range of motion was not tested at the time.  See VA examination reports dated March 2009.  

The Veteran was recently afforded a VA knee and leg examination in March 2013, at which time his service-connected right leg mid-shaft tibia/fibula fracture and, now, service-connected right knee degenerative arthritis were evaluated together.  See July 2012 rating decision.  At the March 2013 VA examination, the Veteran reported his current symptoms, including flare-ups and pain with weight-bearing.  Objective examination also revealed limitation of motion and additional functional due to excess fatigability and painful motion in the right knee, but a neurological disability was not found on examination.  

Notably, the March 2013 VA examiner did not indicate which symptoms and resultant functional impairment are attributable to which disability - the service-connected right leg mid-shaft tibia/fibula fracture or the right knee degenerative arthritis; nor did the examiner, otherwise, state that he was unable to decipher which symptoms are attributable to which disability.  As such, the Board is unable to determine which symptoms are attributable to the service-connected right leg mid-shaft tibia/fibula fracture, alone, in order to evaluate the proper disability rating and avoid pyramiding.  See 38 C.F.R. § 4.14.  The Board also notes that there is a question as to whether the Veteran's service-connected right leg mid-shaft tibia/fibula fracture is manifested by ankylosis or a neurological disability.  

Under these circumstances, the Board finds that another examination is needed in order to resolve the increased rating claim on appeal.  Accordingly, the RO should arrange for the Veteran to undergo an appropriate VA examination by a medical professional at a VA medical facility.  The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may well result in denial of his increased rating claim(s).  See 38 C.F.R. § 3.655(b) (2012).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination(s) sent to him by the pertinent medical facility. 

On remand, the physician designated to evaluate the Veteran's service-connected right leg mid-shaft tibia/fibula fracture should be requested to provide an opinion with respect to the Veteran's claim for a temporary total rating.  In this regard, the evidence shows the Veteran underwent a bone biopsy on his right lower leg on November 19, 2008.  The Veteran has asserted that, while receiving treatment for his service-connected right leg mid-shaft tibia/fibula fracture, his right leg pain was so severe that VA doctors thought he may have had osteomyelitis and referred him for a bone biopsy.  The evidence shows that a bone biopsy was conducted on the right tibia on November 19, 2008, at the University of Missouri, University Hospital.  
The Veteran has asserted that, following the bone biopsy, he was on crutches and off work for several weeks, for which he is entitled to a temporary total rating.  See July 2009 VA Form 21-4138.  

In June 2009, a VA physician reviewed the claims file and opined that, although the Veteran was evaluated for osteomyelitis in November 2008, he did not have osteomyelitis in relation to his service-connected right leg mid-shaft tibia/fibula fracture.  The RO denied the Veteran's claim for a temporary total rating based upon the June 2009 VA opinion, essentially finding that, because the November 2008 bone biopsy was conducted for suspected osteomyelitis - a diagnosis which was not confirmed on examination - the evidence does not show that the bone biopsy is related to his service-connected right leg mid-shaft tibia/fibula fracture.  See October 2009 SSOC.  

While the June 2009 VA opinion is considered competent medical evidence, the record contains other evidence which suggests that the Veteran's service-connected right leg mid-shaft tibia/fibula fracture progressed into what was believed to be osteomyelitis and resulted in the November 2008 bone biopsy.  Indeed, in November 2008, Dr. J.C. noted that the Veteran's open right tibia/fibula fracture had "developed into" chronic osteomyelitis, while an October 2008 operative report notes that the Veteran's right tibia/fibula fracture "had gone" to chronic osteomyelitis.  This evidence suggests that treatment of the service-connected right leg mid-shaft tibia/fibula fracture, which included ruling out a diagnosis of osteomyelitis, may have resulted in the November 2008 bone biopsy.  

On remand, the physician designated to evaluate the Veteran's service-connected right leg mid-shaft tibia/fibula fracture will be requested to provide an opinion with respect to whether the bone biopsy conducted in November 2008 was conducted in conjunction with treatment for his service-connected right leg mid-shaft tibia/fibula fracture and, if so, if the Veteran required at least one month of post operative convalescence following the surgical procedure.  

Prior to arranging for further examination and opinion, the RO should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  In this regard, the evidentiary record contains VA outpatient treatment records dated from March to April 2011; however, VA treatment records dated prior to and after March and April 2011, which are likely relevant to the claims on appeal, are not associated with the paper claims file nor the electronic folder.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the RO must obtain all outstanding, pertinent records of VA treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to a request for records from Federal facilities.  

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the increased rating claims on appeal.  The RO's adjudication of the increased rating claim should include consideration of whether "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found), pursuant to Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007), is appropriate.  

Accordingly, these matters are hereby REMANDED for the following action:

1. Obtain the Veteran's outstanding VA treatment records and associate them with the claims file, including records dated prior to and after March 2011.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  

2. After records and/or responses received have been associated with the claims file, arrange for the Veteran to undergo an appropriate VA examination by a medical professional at a VA medical facility to evaluate his service-connected right leg mid-shaft tibia/fibula fracture.  

The entire claims file must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  

All examination findings, along with complete rationale for the conclusions reached, should be set forth in a printed (typewritten) report.

a. The examiner should conduct range of motion testing, expressed in degrees.  The examiner should indicate whether, on examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins.  

b. In addition, after considering the Veteran's medical history and assertions, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the physician should express any such additional functional loss in terms of additional degrees of limited motion.

c. The examiner should clearly indicate whether the Veteran has any neurological manifestation(s) of service-connected right leg mid-shaft tibia/fibula fracture.  For any neurological impairment identified, the examiner should clearly indicate whether such constitutes a separately ratable disability, and, if so, should assess the severity of such disability as mild, moderate, moderately severe, or severe.

d. The examiner must clearly state which symptoms are attributable to the service-connected right leg mid-shaft tibia/fibula fracture, as opposed to the service-connected right knee degenerative arthritis.  If the examiner is unable to state which symptoms are attributable to which disability, he or she must so specifically state and explain why.  

e. The physician designated to evaluate the Veteran should also provide an opinion as to the following:

* Is it as likely as not that the bone biopsy conducted in November 2008 was conducted in conjunction with treatment for his service-connected right leg mid-shaft tibia/fibula fracture?

In answering the foregoing, the VA physician should acknowledge and address the October 2008 operative report and November 2008 statement from Dr. J.C. which suggest that the Veteran's service-connected right leg mid-shaft tibia/fibula fracture had progressed into osteomyelitis and resulted in the November 2008 bone biopsy.

* If the November 2008 bone biopsy was conducted in conjunction with treatment provided for the service-connected right leg mid-shaft tibia/fibula fracture, did the Veteran require at least one month of post operative convalescence following the surgical procedure?  

3. If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

4. To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

5. After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal.

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the claims, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  

Otherwise, adjudicate each claim in light of all pertinent evidence and legal authority (to include consideration of whether staged rating, pursuant to Hart is appropriate).  

6. If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC (SSOC) that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).


